COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
                                                                   No. 08-10-00230-CR
                                                   §
                                                                        Appeal from
 EX PARTE JOSE MANUEL                              §
 RODRIGUEZ-GARCIA.                                              County Court at Law No. 4
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                   (TC# 20070C13139 )
                                                   §

                                            OPINION

         Jose Manuel Rodriguez-Garcia (“Rodriguez”), a citizen of Mexico, pleaded guilty to the

Class B misdemeanor offense of possessing two ounces or less of marihuana. See TEX. HEALTH &

SAFETY CODE ANN. § 481.121 (West 2010). The trial court assessed his punishment at one day in

the county jail. He did not appeal.

         Rodriguez later filed an application for writ of habeas corpus in the trial court, asking that

his guilty plea be set aside as invalid. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005).

In his application, Rodriguez alleged that, at the time he pleaded guilty, he believed that he was a

citizen of the United States and not subject to deportation, and that if he had known that he was not

a citizen he would not have pleaded guilty. He alleged further that, as a direct result of his guilty

plea, the federal government had initiated deportation proceedings against him. See 8 U.S.C.A. §

1227(a)(2)(B)(i) (West 2005) (regarding deportable drug offenses).

         The trial court received evidence on Rodriguez’s habeas claim and, thereafter, granted the

relief requested. The State appealed. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(3) (West Supp.

2011).
       Rodriguez’s appellate counsel has now provided this Court with appropriate official

documentation, a death certificate from the Mexican State of Chihuahua, to the effect that Rodriguez

died in Juarez sometime after the State perfected its appeal. The State does not contest the fact that

Rodriguez has died. Accordingly, we dismiss the State’s appeal for lack of jurisdiction. See State

v. McCaffrey, 76 S.W.3d 392, 393 (Tex.Crim.App. 2002).



                                               GUADALUPE RIVERA, Justice
December 21, 2011

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




                                                  2